Exhibit 10.3

WORLD SERIES OF GOLF, INC.
2009 STOCK INCENTIVE PLAN

NONQUALIFIED STOCK OPTION GRANT AGREEMENT

     This Grant Agreement (the "Agreement") is entered into as of ________ by
and between World Series of Golf, Inc. (the "Corporation"), a Nevada
Corporation, and ________ ("Grantee").

ARTICLE 1
GRANT OF OPTION

     Section 1.1 Grant of Options. Subject to the provisions of the Agreement,
and pursuant to the provisions of the World Series of Golf, Inc. 2009 Stock
Incentive Plan (the "Plan"), Corporation hereby grants to Grantee, as of the
Grant Date specified in Attachment A, a Nonqualified Stock Option (the "Option")
to purchase all or any part of the number and class of shares of Common Stock
set forth on Attachment A at the exercise price per share ("Option Price") set
forth on Attachment A.

     Section 1.2 Term of Options. Unless the Option granted pursuant to Section
1.1 terminates earlier pursuant to other provisions of the Agreement, including
the expiration date specified in Attachment A, the Option shall expire on the
expiration date set forth on Attachment A hereto, but in no event later than the
tenth (10th) anniversary of its Grant Date.

ARTICLE 2
VESTING

     Section 2.1 Vesting Schedule. Subject to the further provision of this
Agreement, and unless the Option has earlier terminated pursuant to the
provisions of the Agreement, Grantee shall become vested on the dates specified
on Attachment A in a portion of the Option with respect to a percentage or
number of the underlying shares in accordance with the vesting schedule
specified on Attachment A; provided that Grantee shall have been in the
continuous employ of or affiliation (as a director or consultant) with the
Corporation or any of the Corporation’s subsidiaries from the Grant Date through
any such date.

ARTICLE 3
EXERCISE OF OPTION

     Section 3.1 Exercisability of Option. No portion of the Option granted to
Grantee shall be exercisable by Grantee prior to the time such portion of the
Option has vested.

     Section 3.2 Manner of Exercise. The Option may be exercised, in whole or in
part, by delivering written notice to the Committee or any designee of the
Committee. Such notice shall specify the number of shares of Common Stock
subject to the Option

--------------------------------------------------------------------------------



as to which the Option is being exercised, and shall be accompanied by full
payment of the Option Price of the shares of Common Stock as to which the Option
is being exercised. Payment of the Option Price shall be made in cash (or cash
equivalents acceptable to the Committee in the Committee's discretion). In the
Committee's sole and absolute discretion, the Committee may authorize payment of
the Option Price to be made, in whole or in part, by such other means as the
Committee may prescribe. The Option may be exercised only in multiples of whole
shares and no partial shares shall be issued. Notwithstanding anything to the
contrary herein, the minimum number of shares that may be purchased upon an
exercise of the Option is the lesser of 100 shares or the number of shares
subject to the vested portion of the Option.

     Section 3.3 Issuance of Shares and Payment of Cash upon Exercise. Upon
exercise of the Option, in whole or in part, in accordance with the terms of the
Agreement and upon payment of the Option Price for the shares of Common Stock as
to which the Option is exercised, the Corporation shall issue to Grantee or, in
the event of Grantee's death, to Grantee's executor, personal representative or
the person to whom the Option shall have been transferred by will or the laws of
descent and distribution, as the case may be, the number of shares of Common
Stock so paid for, in the form of fully paid and nonassessable Common Stock. The
stock certificates for any shares of Common Stock issued hereunder shall, unless
such shares are registered or an exemption from registration is available under
applicable federal and state law, bear a legend restricting transferability of
such shares.

ARTICLE 4
TERMINATION OF EMPLOYMENT

     Section 4.1 Unvested Portion. Subject to the further provision of this
Agreement, and unless the Option has earlier terminated pursuant to the
provisions of this Agreement, the unvested portion of the Option shall terminate
upon termination of Grantee's employment or affiliation (as a director or
consultant) with the Corporation and all of the Corporation’s subsidiaries for
any reason.

     Section 4.2 Termination of Employment or Affiliation For Cause by the
Corporation or Voluntarily by Grantee Other Than Termination of Employment or
Affiliation by Death or Disability. Unless the Option has earlier terminated
pursuant to the provisions of this Agreement, the vested portion of the Option
shall terminate upon termination of Grantee's employment or affiliation with the
Corporation and all of the Corporation’s subsidiaries for cause by the
Corporation or voluntarily by the Grantee other than termination of employment
or affiliation by death or disability.

     Section 4.3 Termination of Employment or Affiliation Involuntarily by the
Corporation. Unless the Option has earlier terminated pursuant to the provisions
of this Agreement, the vested portion of the Option granted to Grantee shall
terminate in its entirety, regardless of whether the Option is vested in whole
or in part, at the end of the stated term of the Option. Grantee may exercise
all or any part of the Option that was vested as of the date of termination
(including any part of the Option as to which vesting was accelerated by, or in
connection with, such termination) after the date of termination

2

--------------------------------------------------------------------------------



but no later than the earlier of ninety (90) days following such date of
termination (the “Ninety Day Period”) or the end of the stated term of the
Option.

     Section 4.4 Upon Grantee's Death. Unless the Option has earlier terminated
pursuant to the provisions of the Agreement, upon Grantee's death, Grantee's
executor, personal representative or the person to whom the Option shall have
been transferred by will or the laws of descent and distribution, as the case
may be, may exercise all or any part of the Option that was vested as of the
date of death no later than the earlier of twelve (12) months following such
date of termination (the “Twelve Month Period”) or the end of the stated term of
the Option.

     Section 4.5 Termination of Employment or Affiliation by Reason of
Disability. Unless the Option has earlier terminated pursuant to the provisions
of the Agreement, in the event that Grantee ceases, by reason of Disability, to
be an employee of or affiliated (as a director or consultant) with the
Corporation, all or any part of the Option that was vested as of the date of
termination of employment or affiliation may be exercised in whole or in part at
any time until the earlier of the end of the Twelve Month Period or the end of
the stated term of the Option. For purposes of this Agreement, Disability shall
be as defined in Code Section 409A(a)(2)(c) and shall be determined by the
Committee, with its determination on the matter being final and binding.

ARTICLE 5
MISCELLANEOUS

     Section 5.1 Non-Guarantee of Employment. Nothing in the Plan or the
Agreement shall be construed as a contract of employment between the Corporation
(or an affiliate) and Grantee, or as a contractual right of Grantee to continue
in the employ of the Corporation or an affiliate, or as a limitation of the
right of the Corporation or an affiliate to discharge Grantee at any time.

     Section 5.2 No Rights of Stockholder. Grantee shall not have any of the
rights of a stockholder with respect to the shares of Common Stock that may be
issued upon the exercise of the Option until such shares of Common Stock have
been issued to him upon the due exercise of the Option.

     Section 5.3 Withholding of Taxes. The Corporation or any affiliate shall
have the right to deduct from any compensation or any other payment of any kind
(including withholding the issuance of shares of Common Stock) due Grantee the
amount of any federal, state or local taxes required by law to be withheld as
the result of the exercise of the Option; provided, however, that the value of
the shares of Common Stock withheld may not exceed the statutory minimum
withholding amount required by law. In lieu of such deduction, the Committee may
require Grantee to make a cash payment to the Corporation or an affiliate equal
to the amount required to be withheld. If Grantee does not make such payment
when requested, the Corporation may refuse to issue any Common Stock certificate
under the Plan until arrangements satisfactory to the Committee for such payment
have been made.

3

--------------------------------------------------------------------------------



     Section 5.4 Nontransferability of Option. Other than by will or the laws of
descent and distribution, the Option shall be nontransferable. During any period
Grantee is under a legal disability, Grantee's guardian or legal representative
may exercise all or any portion of the vested Option on behalf of Grantee.

     Section 5.5 Agreement Subject to the Corporation’s Charter and Bylaws. This
Agreement is subject to the Charter and Bylaws of the Corporation, and any
applicable Federal or state laws, rules or regulations, including without
limitation, the laws, rules, and regulations of the State of Nevada.

     Section 5.6 Gender. As used herein, the masculine shall include the
feminine as the circumstances may require.

     Section 5.7 Headings. The headings in the Agreement are for reference
purposes only and shall not affect the meaning or interpretation of the
Agreement.

     Section 5.8 Notices. All notices and other communications made or given
pursuant to the Agreement shall be in writing and shall be sufficiently made or
given if hand delivered or mailed by certified mail, addressed to Grantee at the
address contained in the records of the Corporation, or addressed to the
Committee, care of the Corporation for the attention of its Secretary at its
principal office or, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties.

     Section 5.9 Entire Agreement; Modification. This Agreement contains the
entire agreement between the parties with respect to the subject matter
contained herein and may not be modified, except as provided in the Plan.

     Section 5.10 Conformity with Plan. This Agreement is intended to conform in
all respects with, and is subject to all applicable provisions of, the Plan,
which is incorporated herein by reference. Unless stated otherwise herein,
capitalized terms in this Agreement shall have the same meaning as defined in
the Plan. Inconsistencies between this Agreement and the Plan shall be resolved
in accordance with the terms of the Plan. In the event of any ambiguity in the
Agreement or any matters as to which the Agreement is silent, the Plan shall
govern including, without limitation, the provisions thereof pursuant to which
the Committee has the power, among others, to (i) interpret the Plan and Grant
Agreements related thereto, (ii) prescribe, amend and rescind rules and
regulations relating to the Plan, and (iii) make all other determinations deemed
necessary or advisable for the administration of the Plan. Grantee acknowledges
by signing this Agreement that he has received and reviewed a copy of the Plan.

4

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have executed the Agreement as of the date
first above written.

 

  WORLD SERIES OF GOLF, INC.           By:         Name:       Title:          
          GRANTEE                       [Name]       [Title]  


 


--------------------------------------------------------------------------------



ATTACHMENT A

  Grant Date:               Number of Options: $ _____________("Total Shares")  
          Exercise Price: $ ________________ per share             Vesting
Schedule:                    Portion of Total Shares Vesting Date            
     ___________________ ___________________            
     ___________________ ___________________            
     ___________________ ___________________                          Expiration
Date: ___________________  


 


--------------------------------------------------------------------------------